Name: Commission Regulation (EEC) No 3666/90 of 18 December 1990 fixing the standard fee per farm return for the 1991 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: farming systems
 Date Published: nan

 I No L 356/ 16 Official Journal of the European Communities 19 . 12. 90 COMMISSION REGULATION (EEC) No 3666/90 of 18 December 1990 fixing the standard fee per farm return for the 1991 accounting year of the Farm Accountancy Data Network whereas, as a result of the general rise in costs and its effects on the cost of completing the farm return, the fee should be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (3) provides that a standard fee shall be fixed to be paid by the Commission to the Member States for each farm return completed ; Whereas Commission Regulation (EEC) No 3800/89 (4) fixes the standard fee for the 1990 accounting year at ECU 100 per farm return ; HAS ADOPTED THIS REGULATION : Article 1 The standard fee paid by the Commission to Member States for each duly completed farm return is hereby fixed at ECU 105 for the 1991 accounting year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the 1991 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 109, 23 . 6 . 1965, p. 1859/65 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . O OJ No L 190, 14. 7. 1983, p. 25. 4) OJ No L 370, 19 . 12. 1989, p. 8 .